Citation Nr: 9919872	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
St. Paul, Minnesota Regional Office (RO) and Insurance Center 
of the Department of Veterans Affairs (VA), which denied 
service connection for low back pain with degenerative 
changes.  The veteran subsequently moved and the Houston, 
Texas RO, which is now the agency of original jurisdiction, 
issued a supplemental statement of the case.  

In June 1999, the Board remanded the case for procedural 
development.


REMAND

Initially, the Board notes that the veteran's claim was found 
to be well-grounded by the RO under 38 U.S.C.A.  § 5107(a) 
(West 1991), and the Board agrees with that determination.  
That is, based on the medical evidence of record, including a 
November 1998 VA opinion, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that his current back disorder is 
related to service.  He maintains that in 1954 he injured his 
back while on board the USS Nobel in Korea and has had low 
back pain ever since.  A review of the record reflects that 
neither the identified 1954 clinical record nor any other 
clinical records relevant to a lower back injury in service 
is of record.  The Board notes that the RO made unsuccessful 
attempts to secure additional service medical records.  A 
February 1956 separation report is negative as to spine or 
other musculoskeletal defects.  

The Board also notes that, according to a February 1984 
chiropractor report by Dr. J.C.R., the veteran reported that 
his low back pain had its onset two months earlier.  
According to a November 1998 VA examination report, it was 
noted that "it is likely that the injury sustained onboard 
ship in 1954 set up series of anatomical injuries which 
precipitated in the development of the degenerative arthritis 
over a prolonged period of time."  The examiner also noted 
that the veteran's history of injury was straightforward and 
was not embellished.  There is no indication that the 
examiner reviewed the claims folder, including the February 
report by Dr. J.C.R. or the service medical records.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Therefore, this case should be remanded to the RO for the 
following development:

1.  The veteran should be permitted to 
submit additional evidence pertinent to 
the issue on appeal.  The veteran is 
requested to provide authorization for 
the release of any necessary private 
medical records.

2.  The veteran should be afforded an 
orthopedic examination, by a physician 
who has not previously examined him, to 
determine the nature and etiology of any 
back disorder.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  The 
examiner is requested to provide an 
opinion as to the etiology of any 
current back disorder and reconcile any 
opinion with all medical evidence of 
record, including the service medical 
records and the February 1984 private 
chiropractor report.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination 
and required opinion is responsive to 
and in compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

After undertaking any development deemed appropriate in 
addition to that requested above, the RO should re- 
adjudicate the issue on appeal.  If any benefit sought, for 
which a timely notice of disagreement was filed, is not 
granted to the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










